DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 3/25/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12 and 17 have been amended.
Claim 1-8, 10-13 and 15-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1, 12 and 17, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Shukla et al., Sgouros et al. and Yan et al. do not teach “receiving adjusted parameter values that affect the dose rate per voxel received by the one or more of the plurality of sub-volumes in response to the rendering of the target volume and an associated parameter values...,” etc.




Information Disclosure Statement
The Information Disclosure Statement filed on 6/22/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0008]) that radiation treatment provided to patients by healthcare providers is well known and that specific treatment plans have to be devised by providers for each individual patient. Accurate treatment plans generated in a timely manner are needed to avoid the detrimental effects of radiation treatment. So a need exists to organize these human interactions through radiation treatment planning using the steps of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc.  Applicant’s system/method/computer readable medium/apparatus plans radiation treatment and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 12 and 17 is/are directed to the abstract idea of “radiation treatment planning,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0008]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 10-13 and 15-20 recite an abstract idea.
Claim(s) 1, 12 and 17 is/are directed to the abstract idea of “radiation treatment planning,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0008]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 10-13 and 15-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/computer readable medium for performing the steps of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc., that is “radiation treatment planning,” etc. The limitation of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8, 10-13 and 15-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/computer readable medium for performing the steps of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc., that is “radiation treatment planning,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 10-13 and 15-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memory, networks, output devices, displays, output interfaces (Applicant’s Specification [0046]-[0047], [0049]), etc.) to perform steps of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memory, networks, output devices, displays, output interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memory, networks, output devices, displays, output interfaces, etc.). At paragraph(s) [0046]-[0047], [0049], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memory, networks, output devices, displays, output interfaces,” etc. to perform the functions of “determining parameter values, determine dose rate-volume histograms, displaying graphical user interfaces, receiving adjusted parameters, determining adjusted DRVHs, generating prescribed treatments,” etc. The recited “processors, memory, networks, output devices, displays, output interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-8, 10-13 and 15-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-8, 10-11, 13, 15-16 and 18-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-8, 10-11, 13, 15-16 and 18-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-8, 10-11, 13, 15-16 and 18-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 12 and 17.

Response to Arguments
Applicant’s arguments filed 3/25/2022 with respect to claims 1-8, 10-13 and 15-20 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/25/2022.
Applicant’s arguments filed on 3/25/2022 with respect to claims 1-8, 10-13 and 15-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Shukla et al., Sgouros et al. and Yan et al. do not render obvious the present invention because Shukla et al., Sgouros et al. and Yan et al. do not disclose “receiving adjusted parameter values that affect the dose rate per voxel received by the one or more of the plurality of sub-volumes in response to the rendering of the target volume and an associated parameter values...,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Shukla et al., Sgouros et al. and Yan et al. to the amended limitations have been found persuasive. Shukla et al., Sgouros et al. and Yan et al. do not teach “receiving adjusted parameter values that affect the dose rate per voxel received by the one or more of the plurality of sub-volumes in response to the rendering of the target volume and an associated parameter values....” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, memory, networks, output devices, displays, output interfaces” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, memory, networks, output devices, displays, output interfaces” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive. 
Applicant Amendment
Applicant has amended claims to recite “controlling a radiation therapy system based on the prescribed treatment plan.” In order to advance prosecution Applicant is encouraged further explicate this claimed step, and to demonstrate the active recitation of “controlling a radiation therapy system based on the prescribed treatment plan.” 

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626